Citation Nr: 1822189	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1967 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in May 2015, at which time it was remanded to afford the Veteran a Travel Board hearing.  The Veteran provided testimony before the undersigned Veterans Law Judge at an October 2017 Travel Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.  There has been substantial compliance with the Board's May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence has been received since the issuance of the October 2014 Statement of the Case; however this evidence is either duplicative or irrelevant to the issue decided herein.  Accordingly, the Board may proceed with adjudication without prejudice to the Veteran. 


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's current obstructive sleep apnea is not etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

At the October 2017 Travel Board hearing, and in lay statements elsewhere in the record, the Veteran spoke generally about exposure to asbestos while in service.  However, the Veteran has never directly alleged that his obstructive sleep apnea is the result of in-service asbestos exposure.  On the contrary, the Veteran has subjectively attributed his lung condition (pleural plaques) and colorectal cancer to this exposure.  Service connection claims for these disabilities have already been adjudicated separately in a final December 2014 rating decision and final August 2016 Board decision, respectively.  As the Veteran has not explicitly alleged that his obstructive sleep apnea is due to in-service asbestos exposure, and such a contention is not otherwise raised by the record, the Board declines to engage in further analysis regarding this theory of causation. 

The regulations pertinent to this decision have been previously provided to the Veteran in the October 2014 Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here, unless deemed appropriate to do so by the Board.  

The Veteran contends that his obstructive sleep apnea began in service; however he did not complain of or seek treatment for this condition while on active duty as he did not know it was a medical condition.  He simply assumed his heavy snoring was the result of stress or being tired due to the nature of his ship work.  See e.g., October 2014 lay statement.

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has stated that his sleeping and snoring problems begin during his active duty service.  See e.g., hearing transcript, p. 5.  Service treatment records are entirely silent regarding complaints of, treatment for, or the presence of obstructive sleep apnea, or any associated symptoms.  In fact, the Veteran was not diagnosed with this disability until a September 2011 sleep study, approximately 25 years after his discharge from active duty.  Follow up treatment records from the University of Californian San Diego Health System show consistent monitoring of the Veteran's disability, including his use of continuous positive airway pressure (CPAP) therapy, since the September 2011 sleep study.  At the October 2017 Travel board hearing, the Veteran testified that he discontinued CPAP therapy in 2016 and began using a mouth guard to treat his obstructive sleep apnea.  While the evidence shows the presence of a current obstructive sleep apnea disability, the record does not contain competent evidence showing an etiological relationship between this disability and the Veteran's active duty service

In light of the Veteran's assertions, he was afforded a VA examination in June 2014 to assess the etiology of his obstructive sleep apnea disability.  The examiner reviewed all available evidence and concluded that the Veteran's disability was less likely than not related to his active duty military service.  In pertinent part, the VA examiner explained:

Careful review[] of his c-file's STRs shows that he did not have any documented Sleep Apnea[] complaints or issues during his entire 20 years of Navy service.  More specifically, at his Retirement/Separation Self Report Medical History done on 10/06/1986 and his Physical Examination on 10/10/1986, neither he complained or reported of any Sleep Apnea symptoms nor the Examiner documented any.  At that time, the Veteran weighed 135 lbs.

Age and weight gain are the two major risk factors for one to develop Obstructive Sleep Apnea.  As one ages, one tends to run a higher risk to develop OSA.  Also, as one gains weight, one runs a higher risk of developing OSA.  Combined the two risk factors would significantly increase the risk of developing OSA.

The Veteran had his Sleep Study done on 09/19/2011, almost 25 yrs after his retirement from the Navy and he also gained 14+ lbs at that time when compared with his weight at his Retirement Physical in 10/1986

 The VA examiner found that the Veteran exhibited two of the major risk factors (age and weight gain) for developing obstructive sleep apnea and concluded that the Veteran's disability was the result of these risk factors instead of his active duty service.  The VA examiner reviewed the Veteran's service treatment records and found an absence of complaints or treatment for obstructive sleep apnea symptoms.  The Veteran has attempted to mitigate this absence by arguing that he was unaware that his symptoms were manifestations of a medical conditions, and thus he did not pursue medical treatment.  See e.g., October 2014 lay statement.  However, the Board finds this assertion less than credible in light of the Veteran's consistent denials of sleeping troubles at military examinations covering the entire period of his active duty service.  Indeed, at the April 1967, January 1973, November 1976. November 1980, September 1981, and October 1986 examinations, the Veteran affirmatively denied frequent trouble sleeping.  This fact bolsters the conclusion reached by the June 2014 VA examiner. 

The June 2014 VA examiner's opinion was thorough, based on an accurate factual premise, and his conclusion was accompanied by a reasoned explanation.  Consequently, the Board affords this medical nexus opinion significant probative value in adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the record contains no other competent medical nexus opinion linking the Veteran's current disability to his active duty service, the Veteran's service connection claim must be denied.  Shedden, 381 F.3d at 1167.

The Board has also considered the lay statements proffered by the Veteran and his spouse in support of this appeal, both of which allege that the Veteran's obstructive sleep apnea originated in service.  The Veteran has reported difficulty sleeping and excessive drowsiness during his active duty service.  Likewise, his spouse indicated that during the Veteran's service "it seemed that the snoring become more frequent, louder, and [he] sometimes abruptly stop[ped] breathing for seconds."  See September 2013 lay statements.  
As laypersons, the Veteran and his spouse are competent to report their own experiences and personal observations, such as the presence of snoring and other symptoms relating to difficulty sleeping; however, they are not competent to identify the cause of the Veteran's sleep problems and/or attribute them to a diagnosis of obstructive sleep apnea.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Obstructive sleep apnea is not capable of lay observation, and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Obstructive sleep apnea symptomatology is more than snoring and is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for obstructive sleep apnea is a complex medical question requiring knowledge of sleep patterns and the respiratory system, and it is not capable of lay diagnosis.  Thus, while competent to report snoring and other sleep problems, the Board finds that the Veteran and his spouse are not competent to diagnose obstructive sleep apnea, and are unable to provide the nexus opinion necessary to secure service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As such, service connection for obstructive sleep apnea is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017). Therefore, the Veteran's claim of entitlement to service connection for obstructive sleep apnea is denied.

[Continued on Next Page]

ORDER

Entitlement to service connection for obstructive sleep apnea is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


